Citation Nr: 1121677	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a bilateral knee disorder to include as secondary to service-connected lumbar spine degenerative joint disease.

2.  Entitlement to service connection for a right shoulder disorder to include as secondary to service-connected lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2009 decision, the Board reopened the claim for service connection for lumbar spine degenerative joint disease, claimed as lower back pain.  The Board then remanded that issue and the issues of entitlement to service connection for bilateral knee and right shoulder disorders for further development.

In a May 2010 rating decision, the RO granted the issue of service connection for lumbar spine degenerative joint disease and assigned a 10 percent rating effective August 25, 2003, and a 40 percent rating effective June 27, 2009.  

In the May 2011 informal hearing presentation, the Veteran's representative amended the remaining claims of service connection for a bilateral knee disorder and a right shoulder disorder to include claims for those disabilities as secondary to the service-connected lumbar spine degenerative joint disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As noted above, the claims of service connection have recently been amended to include secondary service connection.  The Veteran's representative asserts that the service-connected lumbar spine degenerative joint disease has resulted in biomechanical complication which may have resulted in current bilateral knee and right shoulder disabilities.  He requests that the Veteran be evaluated to determine if secondary service connection is in order.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In this case, a VA medical opinion that addresses the question of secondary service connection is necessary in light of the foregoing assertions.  

In addition, notice compliant with the Veterans Claims Assistance Act (VCAA) pertaining to secondary service connection should be sent to the Veteran.  

Accordingly, this matter is REMANDED for the following actions:

1.  The AMC should ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to the claims of entitlement to service connection for a bilateral knee condition and a right shoulder condition as secondary to service-connected lumbar spine degenerative joint disease.

2.  Schedule the Veteran for a VA examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated studies, including x-rays if indicated, should be accomplished.  Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee disability is proximately due to, or the result of, the service-connected lumbar spine degenerative joint disease.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral knee disability is permanently aggravated by the Veteran's service-connected lumbar spine degenerative joint disease.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's bilateral knee disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine degenerative joint disease based on medical considerations.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder disability is proximately due to, or the result of, the service-connected lumbar spine degenerative joint disease.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder disability is permanently aggravated by the Veteran's service-connected lumbar spine degenerative joint disease.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's right shoulder disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine degenerative joint disease based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




